Citation Nr: 9903292	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right femur and status post total hip 
replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the cervical spine at C5-6, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased rating for multiple scars of 
the right elbow, right knee, right ankle, right lower leg, 
left ankle and both thighs, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for status post 
osteotomy of the 1st metatarsal bone of the left foot with a 
skin graft, currently evaluated as 10 percent disabling.



6.  Entitlement to an increased (compensable) rating for 
traumatic arthritis of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to February 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating action in 
which the RO denied increased ratings for a right hip 
disorder, lumbosacral strain, cervical spine disorder, left 
foot disorder, multiple scars, and traumatic arthritis of the 
right elbow.  The veteran appealed and was afforded a hearing 
at the RO in July 1995.  In a June 1996 decision, the hearing 
officer granted an increased 10 percent rating for the 
veteran's left foot disorder.  The veteran's remaining claims 
for increased ratings were denied by the hearing officer.  A 
June 1996 rating action implemented the increased rating for 
the veteran's left foot disorder.  The veteran continued his 
appeal on all issues.  The 


case was remanded by the Board in March 1997 for 
consideration of additional issues by the RO and evidentiary 
development.  Some of the requested development was 
accomplished and the case has now been returned to the Board 
for further appellate consideration.

The issues of entitlement to increased ratings for residuals 
of a fracture of the right femur and status post total hip 
replacement, lumbosacral strain, status post fracture of the 
cervical spine at C5-6, and multiple scars of the right 
elbow, right knee, right ankle, right lower leg, left ankle 
and both thighs, will be addressed in the REMAND following 
the decision below.


FINDINGS OF FACT

1.  The veteran's left foot disorder is productive of 
moderately severe foot disability.

2.  The veteran's traumatic arthritis of the right elbow is 
established by x-ray and productive of a loss of 5 degrees of 
full flexion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for status post 
osteotomy of the 1st metatarsal bone of the left foot with 
skin graft are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.71a, Diagnostic Codes 5284, 7804 
(1998).

2.  The criteria for a 10 percent rating for traumatic 
arthritis of the right elbow are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.171a, Plate I, 
Diagnostic Codes 5003, 5010 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
increased ratings for a left foot disorder and traumatic 
arthritis of the right elbow are well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.


I.  Left Foot Disorder

Moderate foot injury is rated 10 percent disabling.  When 
foot injury is moderately severe, a 20 percent rating is 
assigned.  Severe foot injury is 30 percent disabling.  
38 C.F.R. § 4.71a, 5284 (1998).

Private treatment records from M. Tranovich, M.D., in 
February 1995, reflect that the veteran was seen for follow-
up of pain and tenderness in his left foot.  He was 


noted to have a marked hallux valgus deformity with scarring 
over the bunion and an ulcerated skin graft area.  He was 
given a hallux valgus splint and advised to continue use of 
pads and anti-inflammatory medication.

At his RO hearing in July 1995, the veteran reported that he 
had ulcerations around the grafting on his left foot which 
often erupted and were painful to touch.  He testified that 
he used pads on his toes to keep the ulcers from being 
aggravated.  The veteran indicated that his left foot becomes 
tender and painful at the end of the day.

Private treatment records were received from Donald W. Beck, 
DPM.  The veteran was seen for the first time in January 1997 
at which time he complained of dull pain in the ball of his 
left foot.  The diagnosis was plantar tylomas of the left 
foot with metatarsalgia and a hallux valgus deformity.  Dr. 
Beck noted that the veteran's condition would not likely 
regress to the point that he would be unable to ambulate.  He 
indicated that the veteran would require periodic debridement 
of calluses and should have the front of his shoe built up 
with either pads or supports to the shoe.  When the veteran 
returned for follow-up nine days later, he reported that the 
treatment and padding had relieved his discomfort in the left 
foot.  He was advised to return as needed.  The veteran was 
seen again in May 1997 for callus debridement.

At the time of the last remand, there was no current VA 
examination of the veteran's left foot disorder.  Pursuant to 
the remand order, the veteran was seen for a VA orthopedic 
examination in April 1998.  The veteran complained of severe 
pain from lesions following a bunionectomy on his left foot 
in 1991.  He indicated that he wears a metatarsal pad that 
provides some relief.  The examiner commented that the 
veteran had a significant left antalgic gait.  On examination 
of the left foot, plantar flexion of the great toe showed a 
hallux valgus deformity creating overriding of the index toe.  
There was a longitudinal dorsal scar over the great toe 
metatarsophalangeal joint measuring approximately 7 cm. in 
length.  There was dramatic callus formation with loss of 
subcutaneous fat beneath the second through the fifth 
metatarsal heads on the plantar aspect of his left foot.  The 
examiner 


commented that the dramatic transfer lesions had left the 
veteran with no normal plantar fat pad under his metatarsal 
heads.  The assessment of the left foot was severe hallux 
valgus deformity, due to a previously attempted bunionectomy 
with moderately severe transfer lesions.

Considering the evidence of record, including the current 
findings on VA examination and private treatment records, it 
is the opinion of the Board that moderately severe disability 
has been established in the veteran's left foot.  He is shown 
to have moderately severe transfer lesions in the lesser 
metatarsals of the left foot.  The hallux valgus is severe 
and he has an antalgic gait on the left.  In the opinion of 
the Board, this constitutes moderately severe foot 
disability.  However, he does not require more than 
intermittent debridement of calluses and his ability to walk 
is not severely impaired as a result of his left foot 
disorder.  Against this background, a rating in excess of 20 
percent for the veteran's left foot disorder is not 
warranted.


II.  Traumatic Arthritis of the Right Elbow

The regulations provide that traumatic arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1998).

Range of motion in the elbow is from 0  to 145 degrees.  
38 C.F.R. § 4.71a, Plate I (1998).

X-rays of the veteran's right elbow in June 1971 revealed a 
minimal osseous projection from the lateral condyle of the 
humerus.


On the most recent VA orthopedic examination in April 1998, 
range of motion in the right elbow was from 0 degrees 
extension to 135 degrees of flexion.  There were no palpable 
foreign bodies.

Under the language of Diagnostic Code 5003, the veteran is 
shown to have limitation of motion in the elbow which is not 
compensable under the appropriate Diagnostic Codes pertaining 
to the elbow.  In such a situation, Diagnostic Code 5003 
directs that a 10 percent rating is to be assigned for each 
such major joint or group of minor joints affected by 
limitation of motion.  Considering the clinical findings on 
the April 1998 VA orthopedic examination which establish a 10 
degree loss of full flexion in the right elbow, the Board 
finds that the veteran's traumatic arthritis of the right 
elbow warrants a 10 percent rating pursuant to the provisions 
of Diagnostic Code 5003.


ORDER

1.  An increased rating for status post osteotomy of the 1st 
metatarsal bone of the left foot with skin graft is granted, 
to the extent indicated, subject to laws and regulations 
governing the payment of monetary awards.

2.  An increased (compensable) rating for traumatic arthritis 
of the right elbow is granted, to the extent indicated, 
subject to laws and regulations governing the payment of 
monetary awards.


REMAND

At the time of the March 1997 remand, it was noted that the 
veteran had raised the issue of entitlement to separate 
ratings for residual scarring of his right knee and right 
elbow, apart from the currently assigned 10 percent rating 
for multiple scars of the right knee, ankle, lower leg, left 
ankle and both thighs.  Because the 


consideration of entitlement to separate ratings for scarring 
of the right knee and right elbow was found to be 
"inextricably intertwined" with the issue of entitlement to 
an increased rating for multiple scars in the right knee, 
right ankle, right lower leg, left ankle and both thighs, the 
RO was directed to adjudicate the issue of entitlement to 
separate ratings for residual scars of the right knee and 
right elbow.

With respect to the other issues on appeal, the RO was also 
directed to consider the applicability of an extraschedular 
rating pursuant to the provisions of 38 C.F.R. § 3.321 (b) 
(1998).

Appellate review of the development undertaken by the RO 
pursuant to the March 1997 Board remand reveals that the RO 
has not adjudicated the issue of entitlement to separate 
ratings for scarring of the right knee and right elbow.  Nor 
has the RO addressed the applicability of 38 C.F.R. § 3.321 
(b) as it regards the veteran's claims for increased ratings 
for residuals of a fracture of the right femur with status 
post total hip replacement, lumbosacral strain, status post 
fracture of the cervical spine at C5-6, or multiple scars of 
the right elbow, right knee and ankle, right lower leg, left 
ankle and both thighs.  Noncompliance with the remand orders 
of the Board warrants further remand in and of itself.  
Stegall v. West, 11 Vet. App. 268 (1998).  However, review of 
the claims folder establishes additional bases on which a 
remand is required before the veteran's claims can be 
adjudicated at the Board.


a.  Right Hip Disorder

With respect to the veteran's claim for an increased rating 
for a right hip disorder, the Board notes that the rating 
schedule provides for a 100 percent schedular rating for one 
year following a hip replacement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5054 (1998).  Thereafter, the minimum rating 
is 30 percent.  When there are moderately severe residuals of 
weakness, pain or limitation of motion following a hip 
replacement, a 50 percent rating is assigned.  When there is 
markedly severe residual weakness, pain or limitation of 
motion following a hip replacement, a 70 


percent rating is warranted.  Painful motion or weakness such 
as to require the use of crutches following a hip replacement 
is rated 90 percent disabling.  Diagnostic Code 5054.

The veteran has complained of pain and discomfort in his 
right hip with limitation of motion.  He testified at his RO 
hearing in July 1995 that he has to sleep with a pillow 
between his legs to prevent his knees from touching.  Walking 
through the plant at work aggravates the pain in his hip, 
which he describes as sharp and constant.

On VA orthopedic examination in April 1998, the veteran 
complained of pain in his right hip, especially in the groin 
and laterally.  Examination of the right hip showed a 15 cm. 
longitudinal scar over the lateral aspect.  Range of motion 
was reported as follows: extension to zero on the right and 
10 on the left, flexion to 100 on the right and 120 on the 
left.  The diagnostic assessment included status post right 
hip arthroplasty for post-traumatic changes from 
fracture/dislocation of the right hip, with mild loss of 
range of motion and moderate functional impairment.  The VA 
examiner did not make sufficient clinical findings so as to 
address the veteran's claim for a rating in excess of 30 
percent for his right hip disorder.  Specifically, there was 
no comment from the examiner as to the presence of weakness 
or pain in the right hip.  His findings do reflect that there 
is a mild limitation of motion in the right hip.  However, 
his commentary noting moderate functional impairment appears 
to be inconsistent with only mild limitation of motion in the 
absence of an explanation for such a finding.  Against this 
background, further VA examination is warranted to assess the 
current severity of the veteran's status post right hip 
replacement.


b.  Lumbosacral Strain and Cervical Spine Disorder

As regards the veteran's claims for increased ratings for his 
lumbosacral strain and cervical spine disorder, further 
development is also necessary.  At the time of the 


last remand, we noted that the veteran had not been examined 
by VA since 1994.  The VA examiner was specifically directed 
to provide findings with respect to the functional loss 
caused by the veteran's service connected disorders, as 
manifested by pain, weakness or fatigability, as well as the 
presence or absence of painful motion.  The examiner was also 
asked to comment specifically on how the veteran's service 
connected lumbosacral strain and cervical spine disorder 
interfere with his ordinary activities, including his ability 
to work.  Such findings are now required as set forth in the 
precedent decision of the United States Court of Veterans 
Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
as well as 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

On VA orthopedic examination in April 1998, range of motion 
of the cervical spine was reported as follows: flexion was 
possible to 50 degrees; extension was possible to 20 degrees; 
lateral bending was to 30 degrees in both directions; lateral 
rotation was possible to 60 degrees on the right and 50 
degrees on the left.  Range of motion in the lumbosacral 
spine revealed flexion to 60 degrees; extension to 10 
degrees; lateral bending to 20 degrees in both directions and 
rotation to 30 degrees in both directions.  There was a well-
healed vertical 3 cm. scar over the lumbar spine.  The 
diagnostic assessment included post-traumatic cervical spine 
degenerative joint disease with history of radiculopathy and 
chronic low back pain probably related to the veteran's 
service injury.  Once again, however, the VA examiner did not 
make any findings with respect to the veteran's functional 
impairment due to pain, weakened movement, excess 
fatigability or incoordination caused by his service 
connected lumbosacral strain and cervical spine disorders.

The holding of the Court in DeLuca requires findings with 
regard to pain, weakened movement, excess fatigability, and 
incoordination and a consideration of functional loss due to 
pain.  Pain, weakened movement, excess fatigability and 
incoordination are manifestations of joint disorders which 
are capable of being observed on examination, if they are 
present.  If they are not present, the examiner must so 
state.  If they are present, the severity of each such 
manifestation needs to be described.  



Insofar as the VA examiner did not respond to the questions 
posed in the March 1997 Board remand, further remand and 
examination is required.  Stegall, supra.


c.  Multiple Scars of the Right Elbow, Right Knee and Ankle,
Right Lower Leg, Left Ankle and Both Thighs

On VA examination in 1994, the examiner reported the presence 
of scars on the veteran's right hip, thigh, right elbow and 
lower extremities, but did not provide a description of the 
scars.

As noted above, the March 1997 Board remand directed the RO 
to adjudicate the issues of entitlement to separate ratings 
for scarring of the right knee and elbow apart from the 10 
percent rating in effect for multiple scarring of the right 
elbow, right knee and ankle, right lower leg, left ankle and 
both thighs.

It was also requested that the veteran be afforded a further 
VA examination so that a VA physician could make detailed 
findings regarding all residual scars, to include whether 
such scars were tender, painful, poorly nourished or 
ulcerative.  The veteran was seen for a VA examination in 
April 1998.  The examiner noted a well-healed vertical 3 cm. 
scar over the veteran's lumbar spine.  There were also 
multiple irregular scars engulfing virtually the entire 
dorsal and radial aspects of the veteran's right elbow and 
proximal forearm.  There was a well-healed 15 cm. 
longitudinal scar over the lateral aspect of the veteran's 
right hip.  The VA examiner also noted a multitude of scars 
ranging from 2-5cm. over both legs.  There was a skin graft 
scar on the lateral aspect of the right lower leg measuring 
11 cm. anterior/posterior and 20 cm. proximal distal.  There 
was a longitudinal dorsal scar over the great toe 
metatarsophalangeal joint measuring approximately 7 cm. in 
length.  In his assessment, the examiner commented that the 
moderate scarring around the veteran's right elbow did not 
result in residual functional impairment.  There were no 
other findings or commentary with respect to the veteran's 
scars.  



There was no comment on the presence of pain, tenderness, 
ulceration or poor nourishment of any of the scar sites.

Under the circumstances, the issues of entitlement to 
increased ratings for a right hip disorder, a lumbosacral 
strain, cervical spine disorder and multiple scarring of both 
thighs, the right elbow, right knee and ankle, right lower 
leg and left ankle, are REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran 
and ask him whether he has received any 
treatment for his right hip disorder, 
back disorder, cervical spine disorder, 
or multiple scars of the right elbow, 
right knee and ankle, right lower leg, 
left ankle and both thighs since April 
1998, the date of the most recent VA 
examinations.  Based on his response, 
the RO should obtain a complete copy of 
all treatment records referable to the 
above disorders from the identified 
source(s), and associate them with the 
claims folder.

2.  Following the receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a VA orthopedic 
examination.  The purpose of the 
examination is to ascertain the current 
severity of his service connected right 
hip disorder, back disorder, cervical 
spine disorder and multiple scars.  The 
entire claims folder, including a copy of 
this REMAND, must be reviewed by the 
examiner prior to the examination and 
he/she should indicate that a review of 
the claims folder was accomplished.  All 
findings should be reported in detail.  
Following examination, the VA physician 
should respond to the following 
questions:



With respect to the veteran's status post 
hip replacement, the examiner should 
specifically comment on the presence or 
absence of residual weakness, pain or 
limitation of motion and, if present, 
indicate whether such residual(s) are 
moderate, moderately severe or markedly 
severe.  The examiner should also 
indicate whether the veteran requires the 
use of crutches due to residuals of the 
hip replacement.

With respect to the veteran's lumbosacral 
strain, the examiner should indicate (a) 
whether there is muscle spasm on extreme 
forward bending, loss of lateral spine 
motion, unilateral, in a standing 
position; (b) whether the demonstrated 
lumbosacral strain is severe and 
productive of listing of the whole spine 
to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  He should also report 
range of motion of the low back in 
degrees and in all planes and comment on 
whether such limitation of motion is 
slight, moderate or severe in degree.

With respect to the veteran's cervical 
spine disorder, the VA examiner should 
(a) report range of motion of the 
cervical spine and comment on whether any 
demonstrated limitation of motion is 
slight moderate or severe; (b) comment on 
whether there is demonstrable deformity 
of a fractured vertebral body in the 
cervical spine.



With respect to both the lumbosacral 
strain and cervical spine disorder, the 
examiner should review pertinent aspects 
of the veteran's medical and employment 
history, and comment on the effects of 
the veteran's lumbosacral strain and 
cervical spine disability upon the 
veteran's ordinary activity and on how 
each impairs him functionally, 
particularly in the work place.  The 
examiner should also specifically comment 
on the degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca, supra, and 38 
C.F.R. §§  4.40 and 4.45 (1998).

As regards the veteran's multiple scars, 
the VA examiner should provide a detailed 
description of each scar in a particular 
anatomical region and indicate whether it 
is tender and painful, poorly nourished 
or ulcerative.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  Then, the RO should undertake any 
other indicated development, 
readjudicate the issues on appeal and 
adjudicate the issues of entitlement to 
increased evaluations for the veteran's 
service connected disorders, to include 
the issue of whether separate 


compensable ratings should be assigned 
for scars in different anatomical 
regions, specifically the right elbow 
and right knee.

If the determinations remain adverse to the veteran, both the 
appellant and his representative should be provided with a 
Supplemental Statement of the Case which includes 
consideration of all applicable regulations including 
38 C.F.R. §§ 3.321 (b) and 4.14 (1998).  Thereafter, the 
veteran and his representative should be given the 
opportunity to respond within the applicable time, and the 
case should be returned to the Board, if in order.  The 
appellant need take no action unless otherwise notified.  The 
purpose of this remand is to procure clarifying data and to 
comply with precedent decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States 


Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 16 -


